DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “removing a native oxide form the upper portion” should be read as -- removing a native oxide from the upper portion --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is recites the limitation "the silicon layer win" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khakifirooz et al. (US 2015/0228654) in view of Xie et al. (US 10,217,846).
In re claim 16, Khakifirooz et al., in Figs. 4-10 and corresponding text, teach a semiconductor device, comprising:
a semiconductor substrate 200 (Fig. 4);
a semiconductor fin 251 and 291 ([0027]) extending from the semiconductor substrate 200 (Figs. 4 and 5);
a gate structure 210 ([0028]) extending across the semiconductor fin 251 and 291 (Figs. 4 and 5); and
source/drain semiconductor layers 296 ([0038]) and 256 ([0034]) on opposite sides of the gate structure 210, the source/drain semiconductor layers 256 and 257 each having a first thickness H1 over a top side of the semiconductor fin 251 and 291 and a second thickness H2 over a lateral side of the semiconductor fin 251 and 291 (annotated Fig. 10).
      
    PNG
    media_image1.png
    400
    668
    media_image1.png
    Greyscale

         
    PNG
    media_image2.png
    433
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    425
    704
    media_image3.png
    Greyscale

	Khakifirooz et al, did not expressly teach that the first thickness H1 and the second thickness H2 have a difference smaller than about 20 percent of the first thickness H1.  Khakifirooz et al, however, teach providing the source/drain semiconductor layers 295 and 256 with epitaxial-grown process ([0038]), wherein the epitaxial-grown process in a well-known technique featured with advantages of high process precision, as evidenced by Xie et al. (abstract, col. 2, lines 20-23 and 58-62; col. 4, lines 24-28).  
	Therefore it would have been obvious to one of the ordinary skill in the art to provide the source/drain semiconductor layers 296/256 having the first thickness H1 over the top side of the semiconductor fin 251/291 and the second thickness H2 over the lateral side of the semiconductor fin 251/291 by using the conventional epitaxial growth process, as taught by Khakifirooz et al.  Furthermore, it is easy to control the thickness of the source/drain semiconductor layer 296/256 by using the epitaxial growth process so that the thickness difference between the first and second thickness H1 and H2 can be adjusted being less than about 20% of the first thickness H1.  This is because Xie et al. teach that the epitaxial-growth process has the advantages of precisely controlling the semiconductor layer thickness (abstract, col. 2, lines 20-23 and 58-62; col. 4, lines 24-28).  
  
	 In re claim 17, Khakifirooz et al., in Figs. 4-10 and corresponding text, teach that the source/drain semiconductor layers 296/256 are doped silicon layers (i.e. silicon layers doped with germanium, [0034]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being obvious over Ching et al. (US 9,960,273) in view of Xie et al. (US 10,217,846).
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In re claim 16, Ching et al., in Figs. 11-18 and corresponding text, teach a semiconductor device, comprising:
a semiconductor substrate 102 (Fig. 11);
a semiconductor fin 304 extending from the semiconductor substrate 102 (Fig. 11);
a gate structure 114 extending across the semiconductor fin 304 (Fig. 18); and
source/drain semiconductor layers 110 on opposite sides of the gate structure 114, the source/drain semiconductor layers 110 each having a first thickness H1 over a top side of the semiconductor fin 304 and a second thickness H2 over a lateral side of the semiconductor fin 304 (annotated Fig. 15).
         
    PNG
    media_image4.png
    526
    706
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    532
    726
    media_image5.png
    Greyscale

	Ching et al, did not expressly teach that the first thickness H1 and the second thickness H2 have a difference smaller than about 20 percent of the first thickness H1.  Ching et al, however, teach providing the source/drain semiconductor layers 304 with epitaxial-grown process (col. 5, lines 50-54), wherein the epitaxial-grown process in a well-known technique featured with advantages of high process precision, as evidenced by Xie et al. (abstract, col. 2, lines 20-23 and 58-62; col. 4, lines 24-28).  
	Therefore it would have been obvious to one of the ordinary skill in the art to provide the source/drain semiconductor layers 304 having the first thickness H1 over the top side of the semiconductor fin 304 and the second thickness H2 over the lateral side of the semiconductor fin 304 by using the conventional epitaxial growth process, as taught by Ching et al.  Furthermore, it is easy to control the thickness of the source/drain semiconductor layer 304 by using the epitaxial growth process so that the thickness difference between the first and second thickness H1 and H2 can be adjusted being less than about 20% of the first thickness H1.  This is because Xie et al. teach that the epitaxial-growth process has the advantages of precisely controlling the semiconductor layer thickness (abstract, col. 2, lines 20-23 and 58-62; col. 4, lines 24-28).  
	
	In re claim 17, Ching et al., in Figs. 11-18 and corresponding text, teach that the source/drain semiconductor layers 304 are doped silicon layers (i.e. silicon layers are doped via ion implantation or diffusion, col. 6, lines 32-34 and 48-52). 

	In re claim 18, Ching et al., in Figs. 11, 15 and corresponding text, teach further comprising a shallow trench isolation (STI) region 116 laterally surrounding a lower portion of the semiconductor fin 304 (Fig. 11), wherein the source/drain semiconductor layers 110 have bottom ends in contact with the STI region 116 (Fig. 15).

Allowable Subject Matter
Claims 1, 4 and 7-15 are allowed.
Claims 3, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon an objected base claim, but would be allowable if the objection against claim 5 is overcome.
Claim 5 would be allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Lin et al to US 2018/0182862, teaches a method, comprising: forming a semiconductor fin 104 extending from a substrate 102 (Fig. 1); forming a shallow trench isolation (STI) region 106 around a lower portion of the semiconductor fin 104 (Fig. 1); performing a deposition process to form a silicon layer 120 (i.e. a polysilicon) having a crystalline silicon portion over the semiconductor fin 104 and over the STI region 106 (Fig. 2); and selectively etching the silicon layer 120 to form slots 156 (Fig. 6).
	By comparison, Lin et al. failed to teach forming an amorphous silicon portion over the STI region; performing an anneal process to crystallize the amorphous silicon portion into a polysilicon portion; and selectively etching the polysilicon portion, while leaving the crystalline silicon portion over the semiconductor fin.  
	In re claim 11, the closest prior art of record, Lin et al to US 2018/0182862, teaches a method comprising: forming a semiconductor fin 104 over a substrate 102 (Fig. 1); forming a shallow trench isolation (STI) region 106 abutting the semiconductor fin 104 (Fig. 1); and depositing an amorphous silicon layer having a first portion over the semiconductor fin 104 and a second portion over the STI structure 106 (Fig. 3).  By comparison, Lin et al. failed to teach crystallizing the first portion of the amorphous silicon layer, while leaving the second portion of the amorphous silicon layer uncrystallized; and after crystallizing the first portion of the amorphous silicon layer, removing the second portion of the amorphous silicon layer from the STI region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 29, 2022



/HSIEN MING LEE/